DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7 & 12 are cancelled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4
It is unclear to Examiner exactly what a “stimulated echo signal” is and how it is different from an ordinary echo signal.  Examiner found no clarification in the specification.  For purposes of examination, the Examiner will consider a “stimulated echo” to be any ordinary echo created by excited water molecules. 
Regarding claim 8


It is unclear to the Examiner what the phrase “wherein prior to an excitation of the first echo signal, switching an inversion pulse is switched” means. “Switching an inversion pulse is switched”.  Is the pulse being “switched” twice? How is the pulse being “switched”—on off? Is the pulse being “inverted”?  For purposes of examination Examiner will interpret this phrase in broadest possible context. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1, 15 & 15: 


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no practical utility for the claims.
Regarding claim 1
After the mathematical manipulation there is no output of the results that is useful.  Is the data used to form an image—stored in a database, or presented on a GUI? 
Regarding claim 14


After the mathematical manipulation there is no output of the results that is useful.  Is the data used to form an image—stored in a database, or presented on a GUI? 
Regarding claim 15
After the mathematical manipulation there is no output of the results that is useful.  Is the data used to form an image—stored in a database, or presented on a GUI? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (2007/0052417 A1) in view of Nehrke et al. (US 2015/0253406 A1 ) in view of Cai  (CN105548928A).                                                  
Regarding claim 1
Zhang discloses 
 A method for capturing scan data of an examination object via a magnetic resonance system ([0005]), comprising:
capturing a set of diffusion-weighted scan data via excitation ([0003]);

during a first acquisition phase ([0028]), acquiring a first echo signal ([0029]);
during a first diffusion preparation phase prior to the first acquisition phase, switching first diffusion gradients for diffusion encoding of the set of diffusion-
weighted scan data ([0012], the “first diffusion preparation phase” is the pre-scan);
capturing a set of non-diffusion-weighted scan data by excitation ([0003], a technique potentially used is DTI “diffusion tensor imaging”—different from DWI);                   
during a second acquisition phase, acquiring a second echo signal ([0012]); and
Zhang does not explicitly teach 
“during a second diffusion preparation phase prior to the second acquisition phase, switching second diffusion gradients that have the same time and amplitude profile as the first diffusion gradients switched for the diffusion encoding of the set of diffusion-weighted scan data,
wherein the switching of the second diffusion gradients does not influence the second echo signal”.
Nehrke, however, teaches 
during a second diffusion preparation phase prior to the second acquisition phase, switching second diffusion gradients that have the same time and amplitude 

profile as the first diffusion gradients switched for the diffusion encoding of the set of diffusion-weighted scan data (Claim 1),
Although strongly implied Zhang in view of Nehrke do not explicitly teach 
“wherein the switching of the second diffusion gradients does not influence the second echo signal”.
Cai, however, teaches 
wherein the switching of the second diffusion gradients does not influence the second echo signal (Claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “switched gradients in the preparation phase” of Nehrke as well as the “gradient switching not influencing the echo data” as taught by Cai in the method of  Zhang.
The justification for this modification would be to 1) have a parallel acquisition method that is robust against artefacts (Nehrke, ABSTRACT),                            and 2) to realize quick space-time coding based multi-layered beyond high-resolution MRI obtaining process in an effective manner.
Regarding claim 3
Zhang in view of Nehrke in view of Cai teach the method as claimed in claim 1, 
Nehrke applied to claim 3 

wherein an excitation of the second echo signal comprises a tilting of a magnetization of spins generating the second echo signal into a longitudinal magnetization direction prior to the second diffusion preparation phase (Claim 1).
Regarding claim 5
Zhang in view of Nehrke in view of Cai teach the method as claimed in claim 1, 
Zhang applied to claim 5 further teaches 
wherein the first echo signal is excited as a spin echo signal ([0021]).
	Regarding claim 6
Zhang in view of Nehrke in view of Cai teach method as claimed in claim 1, 
Zhang applied to claim 6 further teaches 
wherein the first echo signal is a single-refocused or a twice-refocused spin echo signal ([0021]).
Regarding claim 14
Zhang discloses 
A magnetic resonance (MR) system ([0002]), comprising: 
a magnet configured to generate a main magnetic field ([0014]);                       
a gradient unit ([0002]); 
a radio frequency unit ([0002]); and 


a control apparatus with a radio frequency transmitting/receiving control system and a pulse sequence adjusting unit (FIG. 1, Ref 19—25, [0014]),                                
wherein the control apparatus (FIG. 1, Ref 19—25, [0014]) is circuitry configured to cause the MR system to capture scan data of an examination object via the magnetic resonance system ([0002]) by: 
capturing a set of diffusion-weighted scan data via excitation ([0003]—[0005]); 
during a first acquisition phase ([0028]), acquiring a first echo signal ([0029]); 
during a first diffusion preparation phase prior to the first acquisition phase,  switching first diffusion gradients for diffusion encoding of the set of diffusion-weighted scan data ([0012], the “first diffusion preparation phase” is the pre-scan); 
capturing a set of non-diffusion-weighted scan data by excitation ([0003], a technique potentially used is DTI “diffusion tensor imaging”—different from DWI); 
during a second acquisition phase, acquiring a second echo signal ([0012]); and 
Zhang does not explicitly teach 
“during a second diffusion preparation phase prior to the second acquisition phase, switching second diffusion gradients that have the same time and amplitude 

profile as the first diffusion gradients switched for the diffusion encoding of the set of diffusion-weighted scan  
wherein the switching of the second diffusion gradients does not influence the second echo signal”. 
Nehrke, however, teaches 
during a second diffusion preparation phase prior to the second acquisition phase, switching second diffusion gradients that have the same time and amplitude profile as the first diffusion gradients switched for the diffusion encoding of the set of diffusion-weighted scan  (Claim 1)
Zhang in view of Nehrke do not explicitly teach
“wherein the switching of the second diffusion gradients does not influence the second echo signal.” 
Cai, however, teaches 
wherein the switching of the second diffusion gradients does not influence the second echo signal (Claims)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “switched gradients in the preparation phase” of Nehrke as well as the “gradient switching not influencing the echo data” as taught by Cai in the method of  Zhang.


The justification for this modification would be to 1) have a parallel acquisition method that is robust against artefacts (Nehrke, ABSTRACT),                            and 2) to realize quick space-time coding based multi-layered beyond high-resolution MRI obtaining process in an effective manner.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (2007/0052417 A1) in view of Nehrke et al. (US 2015/0253406 A1 ) in view of Cai  (CN105548928A) in view of Ding (CN 106556824 A).                                               
Regarding claim 2
Zhang in view of Nehrke in view of Cai teach the method as claimed in claim 1, 
Zhang in view of Nehrke in view of Cai do not explicitly teach 
“wherein the first echo signal and the second echo signal achieve a maximum signal strength, respectively, after an identical echo distance time following an end of each respective diffusion preparation phase”.
Ding, however, teaches 
wherein the first echo signal and the second echo signal achieve a maximum signal strength (Invention Contents,  ¶ 10—15), respectively, after an identical echo distance time following an end of each respective diffusion preparation phase (Background Technology, ¶2).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “signal strength” as taught by Ding in the method of Zhang in view of Nehrke in view of Cai.
The justification for this modification would be to effectively remove echo noise (ABSTRACT, Ding). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (2007/0052417 A1) in view of Nehrke et al. (US 2015/0253406 A1 ) in view of Cai  (CN105548928A) in view of Niederloehner (US 2016/0291108 A1).  
Regarding claim 4
Zhang in view of Nehrke in view of Cai teach the method as claimed in claim 1, 
Although strongly implied, Zhang in view of Nehrke in view of Cai do not explicitly tech 
“wherein the second echo signal is excited as a stimulated echo signal.” 
Niederloehner, however, teaches 
wherein the second echo signal is excited as a stimulated echo signal [(0007)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “stimulated echo signal” as taught by Niederloehner in the method of Zhang in view of Nehrke in view of Cai.

The justification for this modification would be to achieve an echo signal that is a type of global response of the material present in the region under examination VOI to the excitation signal described ([0007], Niederloehner).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (2007/0052417 A1) in view of Nehrke et al. (US 2015/0253406 A1 ) in view of Cai  (CN105548928A) in view of Stemmer (US 2009/0069668 A1).                                
Regarding claim 8
Zhang in view of Nehrke in view of Cai teach the method as claimed in claim 1, 
Zhang in view of Nehrke in view of Cai do not explicitly teach 
“further comprising: 
wherein prior to an excitation of the first echo signal, switching an inversion pulse is switched ([0031])”.
Stemmer, however, teaches 
wherein prior to an excitation of the first echo signal, switching an inversion pulse is switched ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “inversion pulse switching prior to echo signals” as taught by Stemmer in the method of Zhang in view of Nehrke in view of Cai.

The justification for this modification would be to suppress background and fat signals ([0031], Stemmer). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (2007/0052417 A1) in view of Nehrke et al. (US 2015/0253406 A1 ) in view of Cai  (CN105548928A) in view of Stemmer  (DE 102015205693 A1).               
Regarding claim 9
Zhang in view of Nehrke in view of Cai teach the method as claimed in claim 1, 
Zhang in view of Nehrke in view of Cai do not explicitly teach 
“wherein a zeroth moment of the first diffusion gradients that are switched during the first diffusion preparation phase disappears prior to the first acquisition phase in which the first echo signal is acquired”.
Stemmer, however, teaches 
wherein a zeroth moment of the first diffusion gradients that are switched during the first diffusion preparation phase disappears prior to the first acquisition phase in which the first echo signal is acquired (Description, ¶ 15—21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “zeroth moment of the first diffusion gradient” as taught by Stemmer in the method of Zhang in view of Nehrke in view of Cai.

The justification for this modification would be to achieve improved diffusion sensitization as well as velocity compensation in the MRI imaging (Description, ¶ 21). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (2007/0052417 A1) in view of Nehrke et al. (US 2015/0253406 A1 ) in view of Cai  (CN105548928A) in view of Kassai (US 2010/0090695 A1).                                               
Regarding claim 10
Zhang in view of Nehrke in view of Cai in view of Kassai teach the method as claimed in claim 1, 
Zhang in view of Nehrke in view of Cai do not explicitly teach 
“wherein the first and the second switched diffusion gradients are each defined on the basis of an eddy current prevention technique”.
Kassai, however, teaches 
wherein the first and the second switched diffusion gradients are each defined on the basis of an eddy current prevention technique ([0012], the dB/dt switching gradient rate is calculated, “defined” so that the eddy currents are kept within acceptable tolerances.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “switching gradients 


defined” as taught by Kassai in the method of Zhang in view of Nehrke in view of Cai.
The justification for this modification would be to keep the eddy currents within acceptable limits to not make the MRI patient uncomfortable or injured.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (2007/0052417 A1) in view of Nehrke et al. (US 2015/0253406 A1 ) in view of Cai  (CN105548928A) in view of Chen (WO 2014004870 A1).                                                                               
Regarding claim 11
Zhang in view of Nehrke in view of Cai teach the method as claimed in claim 1, further comprising: 
Zhang in view of Nehrke in view of Cai do not explicitly teach 
“reconstructing a first image dataset based upon the first set of diffusion-weighted scan data; 
reconstructing a second image dataset based upon the second set of non-diffusion-weighted scan data; and 
determining, based upon the first image dataset and the second image dataset, pixel-wise diffusion values including analog-to-digital (ADC) values.” 
Chen, however, teaches 
reconstructing a first image dataset based upon the first set of diffusion-weighted scan data; 

reconstructing a second image dataset based upon the second set of non-diffusion-weighted scan data; and 
determining, based upon the first image dataset and the second image dataset, pixel-wise diffusion values including analog-to-digital (ADC) values.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (2007/0052417 A1) in view of Nehrke et al. (US 2015/0253406 A1 ) in view of Cai  (CN105548928A) in view of Beck (US 2017/0139026 A1).                                                 
Regarding claim 13
Zhang in view of Nehrke in view of Cai in view of Chen teach the method as claimed in claim 11, 
Zhang in view of Nehrke in view of Cai in view of Chen do not explicitly teach 
“wherein the act of reconstructing the first image dataset and the act of reconstructing the second image dataset are each performed using a retrospective correction technique”.
Beck, however, teaches 
wherein the act of reconstructing the first image dataset and the act of reconstructing the second image dataset are each performed using a retrospective correction technique ([0026]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “retrospective correction technique for dataset reconstruction” as taught by Beck in the method of  Zhang in view of Nehrke in view of Cai in view of Chen.
The justification for this modification would be to correct errors in the MRI image caused by motion. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (2007/0052417 A1) in view of Nehrke et al. (US 2015/0253406 A1 ) in view of Cai  (CN105548928A) in view of De Oliviera et al. (US 2018/0017650 A1).                                                                
Regarding claim 15 
Zhang discloses 
Capturing a set of diffusion-weighted scan data via excitation([0003]); 
during a first acquisition phase ([0028]), acquiring a first echo signal ([0029]); 
during a first diffusion preparation phase prior to the first acquisition phase, switching first diffusion gradients for diffusion encoding of the set of diffusion-weighted scan data ([0012], the “first diffusion preparation phase” is the pre-scan); 



capturing a set of non-diffusion-weighted scan data by excitation ([0003], a technique potentially used is DTI “diffusion tensor imaging”—different from DWI); 
during a second acquisition phase, acquiring a second echo signal ([0012]); and 
Zhang does not explicitly teach 
“during a second diffusion preparation phase prior to the second acquisition phase, switching second diffusion gradients that have the same time and amplitude 
profile as the first diffusion gradients switched for the diffusion encoding of the set of diffusion-weighted scan  
wherein the switching of the second diffusion gradients does not influence the second echo signal. 
A non-transitory computer-readable medium having at least one computer program instructions stored thereon that, when used in a control apparatus of executed by control circuitry identified with a magnetic resonance (MR) system, cause the MR system to capture scan data of an examination object via the magnetic resonance system.” 
Nehrke, however, teaches 
during a second diffusion preparation phase prior to the second acquisition phase, switching second diffusion gradients that have the same time and amplitude 

profile as the first diffusion gradients switched for the diffusion encoding of the set of diffusion-weighted scan  (Claim 1).
Zhang in view of Nehrke do not explicitly teach 
“wherein the switching of the second diffusion gradients does not influence the second echo signal”. 
Cai, however, teaches 
wherein the switching of the second diffusion gradients does not influence the second echo signal (Claims)
Zhang in view of Nehrke in view of Cai do not explicitly teach 
“A non-transitory computer-readable medium having at least one computer program instructions stored thereon that, when used in a control apparatus of executed by control circuitry identified with a magnetic resonance (MR) system, cause the MR system to capture scan data of an examination object via the magnetic resonance system.” 
De Oliviera, however, teaches 
A non-transitory computer-readable medium having at least one computer program instructions stored thereon that, when used in a control apparatus of executed by control circuitry identified with a magnetic resonance (MR) system, cause the MR system to capture scan data of an examination object via the magnetic resonance system ([0001]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “switched gradients in the preparation phase” of Nehrke as well as the “gradient switching not influencing the echo data” as taught by Cai as well as the “non-transitory computer readable medium” of de Oliviera in the method of  Zhang.
The justification for this modification would be to 1) have a parallel acquisition method that is robust against artefacts (Nehrke, ABSTRACT),                            and 2) to realize quick space-time coding based multi-layered beyond high-resolution MRI obtaining process in an effective manner, and 3) to have a permanent way of storing the MRI program in case of accidental power-down. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852